DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2018/109297 08/10/2018.
                                                            Oath/Declaration
3.   The oath/declaration filed on 02/20/2019 is acceptable.
                                                                 Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                              Drawings
5.   The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a touch layer, a polarizing layer, and a cover layer on the display panel” must be shown or the feature(s) canceled from the claim 14. No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance
                                                        Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title DISPLAY PANEL HAVING A STORAGE CAPACITOR, MNUFACTURING METHOD THE SAMR THEREOF AND DISPLAY MODULE HAVING THE SAME – or is suggested by the applicant.
7,701,016 -- after “…October 2, 2000”.
      The specification needs to be updated.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI et al., hereafter “CHOI” (U.S. Publication No. 2012/0104399 A1).
      Regarding clam 1, CHOI discloses a display panel comprising 
            an array substrate (para [0013]), the array substrate comprising a substrate (110) and a thin film transistor and a storage capacitor on the substrate; 
            the storage capacitor (SigC1/StgC2) comprising a first electrode (117) on the substrate (110), a first insulating layer (118, para [0033]) on the first electrode (117), a second electrode (122) on the first insulating layer (118), a second insulating layer (123, para [0037]) on the second electrode (122), and a third electrode (134) on the second insulating layer (123) (e.g. Fig. 1O).
      CHOI discloses the features of the claimed invention as discussed above, but does not disclose wherein an orthogonal projection of the second electrode on the second insulating layer is on the second insulating layer
     However, orthogonal projection is defined a portion of the second electrode and the second insulating layer overlapped. Since the area of the insulating layer is larger than the area of the second electrode, then, the orthogonal projection of the second electrode on the second insulating layer will obviously be within the second insulation layer (see orthogonal projection from FIG. 2 via a cross-section side view of FIG. 1 in U.S Patent No. 6,949,771 B2).
     Therefore, claim 1 is obviously rendered over CHOI.
     Regarding claim 3, CHOI discloses wherein an orthogonal projection area of the second electrode (122) on the substrate (110) is smaller than an orthogonal projection area of the second insulating layer (123) on the substrate (110) (e.g. Fig. 1O based on orthogonal projection from FIG. 2 via a cross-section side view of FIG. 1 in U.S Patent No. 6,949,771 B2).
     Regarding claim 8, CHOI discloses a method of manufacturing a display panel comprising: 
           providing a substrate (110);
           forming a thin film transistor (Tr) and a storage capacitor (StgC1/StgC2) on the substrate (110); and
             forming organic light-emitting layers (147 (para [0042]) is a portion of the OLED, see organic light-emitting layers 180, Fig. 5 and para [0122] in LEE et al (U.S. Publication No. 2018/0012947 A1) on the thin film transistor (Tr) and the storage capacitor (StgC1/StgC2); 
             wherein the storage capacitor (StgC1/StgC2) comprises a first electrode (117), a first insulating layer (118), a second electrode (122), a second insulating layer (123), and a third electrode (134) sequentially stacked on the substrate (110) (e.g. Fig. 1P).
      CHOI discloses the features of the claimed invention as discussed above, but does not disclose wherein an orthogonal projection of the second electrode on the second insulating layer is on the second insulating layer
     However, orthogonal projection is defined a portion of the second electrode and the second insulating layer overlapped. Since the area of the insulating layer is larger than the area of the second electrode, then, the orthogonal projection of the second electrode on the second insulating layer will obviously be within the second insulation layer (see orthogonal projection from FIG. 2 via a cross-section side view of FIG. 1 in U.S Patent No. 6,949,771 B2).
     Therefore, claim 1 is obviously rendered over CHOI.
      Regarding claim 10, CHOI discloses wherein an orthogonal projection area of the second electrode (122) on the substrate (110) is smaller than an orthogonal projection area of the second insulating layer (123) on the substrate (110) (e.g. Fig. 1O based on orthogonal projection from FIG. 2 via a cross-section side view of FIG. 1 in U.S Patent No. 6,949,771 B2).
8.    Claims 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over HSIEH et al., hereafter “HSIEH” (U.S. Publication No. 2015/0331288 A1) in view of CHOI et al., hereafter “CHOI” (U.S. Publication No. 2012/0104399 A1).
       Regarding claim 14, HSIEH disclose a display module comprising a display panel (10), a touch layer (50), a polarizing layer (70), and a cover layer (80) on the display panel (10) (e.g. Fig. 1 and para [0022]).
       CHOI discloses the features of the claimed invention as discussed above, but does not disclose wherein the display panel comprises an array substrate comprising a substrate, a thin film transistor and a storage capacitor on the substrate; the storage capacitor comprises a first electrode on the substrate, a first insulating layer on the first electrode, a second electrode on the first insulating layer, a second insulating layer on the second electrode, and a third electrode on the second insulating layer; wherein an orthogonal projection of the second electrode on the second insulating layer is on the second insulating layer.
       CHOI, however, discloses a display panel comprising 
            an array substrate (para [0013]), the array substrate comprising a substrate (110) and a thin film transistor and a storage capacitor on the substrate; 
            the storage capacitor (SigC1/StgC2) comprising a first electrode (117) on the substrate (110), a first insulating layer (118, para [0033]) on the first electrode (117), a second electrode (122) on the first insulating layer (118), a second insulating layer (123, para [0037]) on the second electrode (122), and a third electrode (134) on the second insulating layer (123) (e.g. Fig. 1O).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of HSIEH to provide wherein the display panel comprises an array substrate comprising a substrate, a thin film transistor and a storage capacitor on the substrate; the storage capacitor comprises a first electrode on the substrate, a first insulating layer on the first electrode, a second electrode on the first insulating layer, a second insulating layer on the second electrode, and a third electrode on the second insulating layer as taught by CHOI for a purpose of improving the performance of the display module.
      HSIEH and CHOI discloses the features of the claimed invention as discussed above, but does not disclose wherein an orthogonal projection of the second electrode on the second insulating layer is on the second insulating layer
     However, orthogonal projection is defined a portion of the second electrode and the second insulating layer overlapped. Since the area of the insulating layer is larger than the area of the second electrode, then, the orthogonal projection of the second electrode on the second insulating layer will obviously be within the second insulation layer (see orthogonal projection from FIG. 2 via a cross-section side view of FIG. 1 in U.S Patent No. 6,949,771 B2).
     Therefore, claim 14 is obviously rendered over HSIEH and CHOI.
      Regarding claim 16, HSIEH and CHOI (citations to HSIEH unless otherwise noted) discloses wherein an orthogonal projection area of the second electrode (122) on the substrate (110) is smaller than an orthogonal projection area of the second insulating layer (123) on the substrate (110) (e.g. Fig. 1O of CHOI based on orthogonal projection from FIG. 2 via a cross-section side view of FIG. 1 in U.S Patent No. 6,949,771 B2).
9.    Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI et al., hereafter “CHOI” (U.S. Publication No. 2012/0104399 A1) in view of Park et al., hereafter “Park” (U.S. Publication No. 2017/0373094 A1).
       Regarding claims 4 and 11, CHOI discloses the features of the claimed invention as discussed above, but does not disclose wherein the second insulating layer comprises aluminum oxide.
       Park, however, discloses the second insulating layer (150) may include an insulating material such as silicon oxide (SiO.sub.2), silicon nitride (SiNx), silicon oxynitride (SiON), aluminum oxide (Al.sub.2O.sub.3), titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), hafnium oxide (HfO.sub.2) or zinc oxide (ZnO.sub.2), 
and may have a single-layered structure or a multi-layered structure (e.g. Fig. 4 and para [0118]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the second insulating layer teaching of Park with CHOI because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to prevent moisture from entering the second electrode of the storage capacitor. MPEP 2144.06.
10.    Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over HSIEH and CHOI in view of Park et al., hereafter “Park” (U.S. Publication No. 2017/0373094 A1).
       Regarding claim 17, HSIEH and CHOI discloses the features of the claimed invention as discussed above, but does not disclose wherein the second insulating layer comprises aluminum oxide.
       Park, however, discloses the second insulating layer (150) may include an insulating material such as silicon oxide (SiO.sub.2), silicon nitride (SiNx), silicon oxynitride (SiON), aluminum oxide (Al.sub.2O.sub.3), titanium oxide (TiO.sub.2), tantalum oxide (Ta.sub.2O.sub.5), hafnium oxide (HfO.sub.2) or zinc oxide (ZnO.sub.2), 
and may have a single-layered structure or a multi-layered structure (e.g. Fig. 4 and para [0118]).
      It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the second insulating layer teaching of Park with CHOI because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to prevent moisture from entering the second electrode of the storage capacitor. MPEP 2144.06.
                                                      Allowable Subject Matter
11.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2, 5-7, 9, 12-13, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein an orthogonal projection area of the second electrode on the substrate is equal to an orthogonal projection area of the second insulating layer on the substrate as cited in claims 2, 9 and 15 and wherein the thin film transistor comprises: a light shielding layer on the substrate, a buffer layer on the light shielding layer, an active layer on the buffer layer, a gate insulating layer on the active layer, a gate layer on the gate insulating layer, an interlayer insulating layer on the gate layer, source and drain layers on the interlayer insulating layer, and a passivation layer on the source and drain layers; wherein the first electrode is disposed on a same layer as the light shielding layer; the first insulating layer is disposed on a same layer as the buffer layer; the second electrode is disposed on a same layer as the active layer; the third electrode is disposed on a same layer as the gate layer as cited in claims 5 and 18 and wherein the thin film transistor comprises: a light shielding layer on the substrate, a buffer layer on the light shielding layer, an active layer on the buffer layer, a gate insulating layer on the active layer, a gate layer on the gate insulating layer, an interlayer insulating layer on the gate layer, source and drain layers on the interlayer insulating layer, and a passivation layer on the source and drain layers; wherein the first electrode is disposed on a same layer as the light shielding layer; the first insulating layer is disposed on a same layer as the buffer layer; the second electrode is disposed on a same layer as the active layer; the third electrode is disposed on a same layer as the source and drain layers as cited in claims 6, 12 and 19 and wherein the storage capacitor further comprises a fourth electrode; wherein when the third electrode is disposed on a same layer as the gate layer, the fourth electrode is disposed on a same layer as the source and drain layers as cited in claims 7, 13 and 20.
                                                               Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892